DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II claims 9-15 in the reply filed on 7/28/2022 is acknowledged.
Claims 1-8 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites a chemical formula that uses subscripts “y” and “y-1”. The “y-1” does not make sense when y is 0.8 to 0.93 because the result is negative. Based upon the specific examples provided in the disclosure the examiner interpreted “y-1” to mean “1-y”. 
	A similar change is required to the specification [0024].
	Claim 13 is rejected because it depends from claim 12 and incorporates the same problem. In addition, the word “wherein” is missing.
	Claim 14 is rejected because it depends from claim 12 and incorporates the same problem.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2020/0381719) in view of TAKEOKA et al. (US 2015/0108397).
Regarding claims 9-11,
	PARK teaches a positive electrode active material that is a lithium metal oxide incorporating Ni, Co, and Mn [0011]-[0012]. The active material can be washed with boric acid as described in example 3. The active material is particulate when made according to example 1, [0109]. Washing with boric acid is how boron is present in applicant’s disclosure. Therefore, boron is expected to be present in PARK when washed with boric acid. The reference does not expressly teach the TOF-SIMS measurement of boron present on the surface after washing. 
	However, when using boric acid with a cathode active material, TAKEOKA teaches the amount of boron present is a result effective variable that changes the charge-discharge capacity [0036]. Accordingly, at the time of filing the invention it would have been prima facie obvious to change the final content of the boron in the electrode active material in PARK to optimize the charge-discharge capacity of the cell. The TOF-SIMS measurement will change with the content of boron because it measures the boron content of the surface.
Regarding claims 12 and 13,
	PARK teaches generic formulas for the lithium metal oxide (active material) [0011]-[0012]. In the examples, the material is LiNi0.86Co0.1Mn0.02Al0.02O2 [0109]. That formula corresponds to the claimed chemical formula  where; “x” is 1; “y” is 0.86; and “M” is Co/Mn/Al.
Regarding claim 14,
	The Al in the chemical formula above is considered to be a dopant.
Regarding claim 15,
	PARK further teaches that the positive electrode material is incorporated into an electrode [0111] and incorporated into a cell with an anode and separator [0113].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712